MEMORANDUM**
California state prisoner Isadore Piper appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition for writ of habeas corpus. The district court granted a certificate of appealability (“COA”) on whether Piper’s 25-years-to-life sentence *626under California’s “three strikes” law constitutes cruel and unusual punishment. We dismiss this appeal.
In the opening brief Piper has made a second request to broaden the COA. Because Piper has failed to make a substantial showing that he has been denied a constitutional right with respect to any of his additional claims, we decline to broaden the COA. See 28 U.S.C. § 2253(c).
We lack jurisdiction to entertain this appeal because Piper expressly abandoned his contention that his sentence constitutes cruel and unusual punishment, the only issue encompassed in the COA. See Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Hiivala v. Wood, 195 F.3d 1098, 1103 (9th Cir. 1999) (per curiam).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.